       CASE 0:19-cv-02833-PAM-HB Document 8 Filed 11/26/19 Page 1 of 10



                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA


  ~   ..,        ...

               Plaintiff,
                                                  Case No.: 0:19-cv-02833-PAM-HB

 ADT LLC ofDelaware, d/b/a ADT
 SECURITY SERVICES,

               Defendant.


             DECLARATION OF DANIEL S. BLYNN IN SUPPORT OF
                    DEFENDANTS MOTION TO STAY

       I,Daniel S. Blynn, hereby declare under penalty of perjury pursuant to 28 U.S.C. §

1746 as follows:

       1.     I am an attorney and Partner in the law firm of Venable LLP, with offices at

600 Massachusetts Avenue, NW, Washington, DC 20001, attorneys for Defendant ADT

LLC in the above-captioned action. I am of legal age, mentally competent to provide this

Declaration, and offer it voluntarily. I have personal knowledge ofthe facts set forth herein

and, if called as a witness, I could and would testify competently under oath to such facts.

       2.     Attached hereto as E~ibit "1" is a table identifying the 40 comments

submitted by associations, businesses, individuals, and attorneys who represent plaintiffs

in Telephone Consumer Protection Act ("TCPA") litigation, as of June 13, 2018 —the

deadline for comments to be submitted in response to the FCC's May 14, 2018 Public

Notice seeking comments on the interpretation of the TCPA in light of the D.C. Circuit's

decision issued in ACA International v. FCC, 885 F.3d 687 (D.C. Cir. 2018)(the "May

                                             1
       CASE 0:19-cv-02833-PAM-HB Document 8 Filed 11/26/19 Page 2 of 10



 2018 Public Notice"). This table was compiled from the comments appearing on the FCC's

 website.

        3.     Attached as E~ibit"2" is a table identifying the 31 comments submitted by

 associations, businesses, individuals, and attorneys who represent plaintiffs in TCPA

 litigations, which were received by the FCC by June 28,2018,the reply comment deadline

 set forth in the FCC's May 2018 Public Notice. This table was compiled from the

 comments appearing on the FCC's website.

       4.     Attached as E~iibit "3" is a table identifying the 118 initial and reply

 comments submitted by associations, businesses, individuals, and attorneys who represent

 plaintiffs (and purported autodialer experts) in TCPA litigations, which were received by

 the FCC between October 3 and 24, 2018 (the comment period) in response to the

 Commission's October 3, 2018 Public Notice seeking additional comments on the

 interpretation ofthe TCPA post-ACA International to supplement the record following the

Ninth Circuit's decision in Masks v. Crunch San Diego,LLC,904 F.3d 1041 (9th Cir. 2018)

(the "October 2018 Public Notice"). This table was compiled from the comments

appearing on the FCC's website.

       5.     On June 19,2018,the Consumers Union,the advocacy division ofConsumer

Reports, met with the Associate Division Chief ofthe FCC's Consumer and Governmental

Affairs Bureau("CGB")about"the issues raised by the FCC's recently-posted[May 2018]

Public Notice." A true and correct copy of Consumers Union's June 21, 20181etter to the

FCC detailing that meeting is publicly available at the FCC's website (available at

https://ecfsapi.fcc.gov/file/1062176013462/CU%20Ex%20Parte%2006.21.18.pdfj.

                                            2
      CASE 0:19-cv-02833-PAM-HB Document 8 Filed 11/26/19 Page 3 of 10



       6.     On July 24, 2018, Broadnet Teleservices LLC met separately with

representatives of FCC Chairman Pai's office, Commissioners O'Rielly's and Carr's

offices, and the FCC's CGB about the issues raised in the May 2018 Public Notice. A true

and correct copy of Broadnet Teleservices' July 26, 2018 letter to the FCC detailing those

meetings    is   publicly    available     at       the   FCC's     website   (available   at

hops://ecfsapi.fcc.gov/file/10727425417431/Broadnet%20Ex%20Parte%20for%207-24-

18%20Meeting.pd~.

      7.      On July 26, 2018, Sirius XM Radio Inc. met with representatives of the

FCC's CGB about the issues raised in the May 2018 Public Notice. A true and correct

copy of Sirius XM Radio's July 30,20181etter to the FCC detailing that meeting is publicly

available        at         the          FCC's            website        (available        at

hops://ecfsapi.fcc.gov/file/1073068828509/SiriusXlVl%20Ex%20Parte%20for%207-26-

18%20Meeting.pd~.

      8.     On July 30, 2018,the U.S. Small Business Administration's("SBA")Office

ofAdvocacy met with representatives ofFCC Chairman Pai's office about the issues raised

in the May 2018 Public Notice. A true and correct copy of SBA's August 1, 2018 letter to

the FCC detailing that meeting is publicly available at the FCC's website (available at

hops://ecfsapi.fcc.gov/file/10801393021926/SBA%20Ex%20Parte_08_O 1_18.pd~.

      9.     On August 9, 2018, the CTIA, the association that represents the domestic

wireless communications industry and companies throughout the mobile ecosystem, met

separately with representatives of FCC Chairman Pai's office, and Commissioners

O'Rielly's and Rosenworcel's offices about the issues raised in the May 2018 Public

                                                3
        CASE 0:19-cv-02833-PAM-HB Document 8 Filed 11/26/19 Page 4 of 10



Notice. A true and correct copy of CTIA's August 13, 2018 letter to the FCC detailing

those      meetings   is   available         at   the     FCC's   website     (available   at

https://ecfsapi.fcc.gov/file/10813243015406/180813%20CTIA%20RND%20Ex%20Parte

%20FINAL.pd~.

        10.    On August 14, 2018, the CTIA met with representatives of FCC

Commissioner Carr's office about the issues raised in the May 2018 Public Notice. A true

and correct copy of CTIA's August 14, 2018 letter to the FCC detailing that meeting is

publicly       available     at        the        FCC's       website       (available     at

https://ecfsapi.fcc.gov/file/108140237715918/180814%20CTIA%20RND%20Ex%20Part

e%20FINAL.pd~.

        11.   On September 17, 2018, the National Consumer Law Center("NCLC"),the

Consumers Union, Public Knowledge, the National Association of Consumer Advocates,

and the Electronic Privacy Information Center (the "Consumer Groups") met with

representatives from FCC Chairman Pai's office about the issues raised in the May 2018

Public Notice. A true and correct copy ofthe Consumer Groups' September 19,20181etter

to the FCC detailing that meeting is publicly available at the FCC's website (available at

hops://ecfsapi.fcc.gov/file/1092012182746/ex%20parte%209-19-18.pd~.

        12.   On September 20, 2018, the American Association of Healthcare

Administrative Management, Winning Strategies Washington, Anthem, Inc., Blue Cross

Blue Shield Association, and We1lCare Health Plans, Inc. met with representatives from

FCC Chairman Pai's office about the issues raised in the May 2018 Public Notice. A true

and correct copy of these organization's September 24, 2018 letter to the FCC detailing
        CASE 0:19-cv-02833-PAM-HB Document 8 Filed 11/26/19 Page 5 of 10




 that   meeting     is     publicly   available    at    the     FCC's   website (available   at

 https://ecfsapi.fcc.gov/file/109251531714671/2018-09-

 24%20Joint%20Petition%20Ex%20Parte%20Notice.pd~.

        13.    On October 23, 2018, the National Association of Federally-Insured Credit

 Unions met with representatives from the FCC's CGB about the issues raised in the May

 2018 Public Notice. A true and correct copy of the National Association of Federally-

 Insured Credit Unions October 23, 2018 memorandum to the FCC detailing that meeting

 is     publicly         available    at     the        FCC's       website    (available     at

 hops://ecfsapi.fcc.gov/file/1025198849383/Ex%20Parte%20Memo FCC_10.25.2018.pdf



        14.   On October 23, 2018, the NCLC had a conference call with the FCC's CGB

 about the issues raised in the May and October 2018 Public Notices. A true and correct

 copy ofNCLC's October 25, 20181etter to the FCC detailing that call is publicly available

 at           the                FCC's                 website           (available           at

 hops://ecfsapi.fcc.gov/file/1025734411166/ex%20parte10-25-18.docx).

        15.   On October 25, 2018, NCLC had another conference call, this time with

 representatives from Commissioner Rosenworcel's office, about the issues raised in the

 May and October 2018 Public Notices. A true and correct copy of NCLC's October 26,

 2018 letter to the FCC detailing that call is publicly available at the FCC's website

(available at https://ecfsapi.fcc.gov/file/10261335114526/ex%20parte10-26-18.docx).

        16.   On October 30, 2018, ADT met with representatives from Chairman Pais,

 Commissioner's O'Rielly's, Rosenworcel's, and Carr's offices, and the FCC's CGB about

                                                   5
        CASE 0:19-cv-02833-PAM-HB Document 8 Filed 11/26/19 Page 6 of 10



the issues raised in the May and October 2018 Public Notices. A true and correct copy of

ADT's October 31, 20181etter to the FCC detailing those meetings is publicly available at

the                 FCC's                  website                  (available             at

https://ecfsapi.fcc.gov/file/110157931085/Notice%20of'/o200ct.%2030th%20Ex%20Part

e%20Meetings_Active(Active).PDF).

        17.    On November 1, 2018, Capital One met with representatives from the FCC's

CGB about the issues raised in the May and October 2018 Public Notices. A true and

correct copy of Capital One's November 5, 2018 letter to the FCC detailing that meeting

is      publicly        available    at    the        FCC's       website    (available    at

hops://ecfsapi.fcc.gov/file/1105251661791/Capital%200ne%20Ex%20Parte%20Letter%

20to%20FCC%2011-5-18.pd~.

        18.   On November 5,2018, Ca1lFire Inc. met with representatives from the FCC's

Office of General Counsel about the issues raised in the May and October 2018 Public

Notices. A true and correct copy ofCa1lFire's November 6,20181etter to the FCC detailing

that    meeting    is    publicly   available    at   the   FCC's     website (available   at

https://ecfsapi.fcc.gov/file/1106292057582/Ca1lFire%20Marks%20v%20Crunch%20ex%

20parte%20Nov%206%202018.pd~.

        19.   On November 8, 2018 Ca1lFire met with representatives from Chairman

Pai's and Commissioner Rosenworcel's offices, and the FCC's CGB about the issues raised

in the May and October 2018 Public Notices. A true and correct copy of Ca1lFire's

November 9, 2018 letter to the FCC detailing those meetings is publicly available at the

FCC's                          website                        (available                   at
       CASE 0:19-cv-02833-PAM-HB Document 8 Filed 11/26/19 Page 7 of 10




 hops://ecfsapi.fcc.gov/file/1109067961445Bx%20Parte%20Ca11Fire%20TCPA%20and

%20Marks%20v%20C11t11ch%2011%209%202018.pd~.

       20.     On November 13, 2018, NCTA —The Internet &Television Association

("NCTA") met with representatives from the FCC's CGB about the issues raised in the

 May and October 2018 Public Notices. A true and correct copy ofthe NCTA's November

 15, 20181etter to the FCC detailing that meeting is publicly available at the FCC's website

(available    at    https://ecfsapi.fcc.gov/file/1115984105672/111518%2018-152%2002-

278%20ex%20parte.pd~.

       21.    The Consumer Groups also sent a letter to the FCC on November 13, 2018

supplementing their previous June and October 2018 comments on the autodialer issues

raised in the May and October 2018 Public Notices, and had a conference call with FCC

Staff regarding that letter on November 15, 2018. True and correct copies of the

Consumers Groups' November 13 and 15, 2018 letters to the FCC are publicly available

at            the            FCC's               website           (available            at

https://ecfsapi.fcc.gov/file/11142097310498/ex%20parte%20on%20smartphones%20-

%2011-13-18.pdf                                                                        and

https://ecfsapi.fcc.gov/file/11160649327143/ex%20parte%20on%20smartphones%20-

%2011-15-18.pd~.

       22.    On November 19,2018, Sirius XM Radio Inc. met with representatives from

Chairman Pai's and Commissioner Rosenworcel's offices, Commissioner O'Rielly and

members of his staff, and Commissioner Carr and members of his staff about the issues

raised in the May and October 2018 Public Notices. A true and correct copy of Sirius

                                             7
      CASE 0:19-cv-02833-PAM-HB Document 8 Filed 11/26/19 Page 8 of 10



XM's November 20, 2018 letter to the FCC detailing those meetings is publicly available

at           the            FCC's               website          (available           at

https://ecfsapi.fcc.gov/file/112098665215/SiriusXM%20Ex%20Parte%20for%2011-19-

18%20TCPA%20Meetings.pd~.

      23.    On December 6, 2018, LiveVox, Inc. met with representatives from

Chairman Pai's office and the FCC's CGB about the issues raised in the May and October

2018 Public Notices. A true and correct copy of LiveVox's December 10, 2018 letter to

the FCC detailing those meetings is publicly available at the FCC's website (available at

https://ecfsapi.fcc.gov/file/1211792123015/I,iveVox%20Ex%20Parte%20(12-10-

2018).pd~.

      24.    On February 7, 2019, Capital One met with representatives from

Commissioner Carr's office about the issues raised in the May and October 2018 Public

Notices. A true and correct copy of Capital One's February 11, 2019 letter to the FCC

detailing that meeting is publicly available at the FCC's website (available at

hops://ecfsapi.fcc.gov/file/10211686230595/Capital%200ne%20Ex%20Parte%202-11-

19.pd~.

      25.    On February 21, 2019, Capital One met with representatives from

Commissioner Starks' office about the issues raised in the May and October 2018 Public

Notices. A true and correct copy of Capital One's February 22, 2019 letter to the FCC

detailing that meeting is publicly available at the FCC's website (available at

hops://ecfsapi.fcc.gov/file/10222560701078/Capital%200ne%20Ex%20Parte%20Letter

%202-22-19.pd~.

                                           '3
       CASE 0:19-cv-02833-PAM-HB Document 8 Filed 11/26/19 Page 9 of 10



       26.    On February 27,2019, NCTA met with representatives from Chairman Pai's

office about the issues raised in the May and October 2018 Public Notices. A true and

correct copy ofNCTA's March 1, 20191etter to the FCC detailing that meeting is publicly

available          at       the        FCC's          website         (available          at

https://ecfsapi.fcc.gov/file/103012483309360/030119%2018-152%2002-

278%20NTA%20ex%20parte%20ATDS%20Definition.pd~.

       27.    On March 12, 2019, American Airlines Credit Union and the Credit Union

National Association met with representatives from Chairman Pai's office about the issues

raised in the May and October 2018 Public Notices. A true and correct copy of those

entities' joint March 14, 20191etter to the FCC detailing that meeting is publicly available

at           the            FCC's               website            (available            at

hops://ecfsapi.fcc.gov/file/10314737606719/Notice%20ofti/o20March%2012th%20Ex%2

OParte%20Meeting Active(Active).PDF)

      28.     On March 26, 2019, Nationstar Mortgage, LLC d/b/a Mr. Cooper met with

representatives from     Chairman Pais, and         Commissioners     O'Rielly's, Carr's,

Rosenworcel's, and Starks' offices about the issues raised in the May and October 2018

Public Notices. A true and correct copy of Nationstar's March 28, 2019 letter to the FCC

detailing those meetings is publicly available at the FCC's website (available at

hops://ecfsapi.fcc.gov/file/1032845658733/Nationstar%20Mortgage%2C%20LLC%20E

x%20Parte%20-%202019-03-28.PDF).

      29.    On May 16, 2019, Portfolio Recovery Associates, LLC, Sirius XM Radio

Inc., and the American Association of Healthcare Administrative Management met with

                                            E
       CASE 0:19-cv-02833-PAM-HB Document 8 Filed 11/26/19 Page 10 of 10




 representatives from Chairman Pai' office about the issues raised in the May and October

 2018 Public Notices. A true and correct copy of those entities' joint May 20, 2019 letter

 to the FCC detailing that meeting is publicly available at the FCC's website (available at

 https://ecfsapi.fcc.gov/file/1052112390018/190520%20Ex%20Parte%20Letter%20%SBF

 INAL%SD.pd~.

       30.    On September 17, 2019, the American Bankers Association met with

 representatives from Chairman Pai' office about the issues raised in the May and October

2018 Public Notices. A true and correct copy of the Association's September 17, 2019

letter to the FCC detailing that meeting is publicly available at the FCC's website

(available                                                                              at

https://ecfsapi.fcc.gov/file/109182562617893/ABA Ex Parte Letter 2019_09_17_final.

pd~.

       I declare under penalty of perjury that the foregoing is true and correct.

                                               ~~}          1
Dated: November 25, 2019            ~'~
                                           Danie S. Blynn




                                            10
